Citation Nr: 1809414	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-16 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of service connection for a low back disorder.

2. Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1988.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran filed a claim for service connection for a low back disorder in June 1988, which was denied in a December 1988 rating decision.  The Veteran did not file a notice of disagreement or new evidence within one year of the rating decision, and it became final.  

2. New and material evidence that raises the reasonable possibility of substantiating his claim has since been received.   



CONCLUSIONS OF LAW

1. The December 1988 rating decision is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2. The criteria to reopen the claim for service connection for a low back disorder have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Service Connection

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  The initial question before the Board, therefore, is whether new and material evidence has been received, regardless of how the RO characterized the issue.  

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C. 
§§ 7104, 7105(c); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104.  If, however, new and material evidence is presented or secured with respect to a claim which has been denied, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App. 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).  

The Veteran filed for service connection for a low back disorder in June 1988.  The RO denied service connection in December 1988 because the evidence did not show that the Veteran had a chronic back disability.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year, and the rating decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  

At the time of the December 1988 rating decision, the evidence before the RO consisted of the Veteran's service records and a VA examination.  Since that time, medical evidence has been submitted that documents a low back disorder and relates that disorder to service.  As the evidence was not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate his claim, the Board finds that the additional evidence is sufficient to reopen the claim for service connection for a low back disorder.  The appeal is granted to this extent only.   


ORDER

The claim to reopen service connection for a low back disorder is granted. 


REMAND

In the December 2017 Board hearing, the Veteran testified that he received podiatric treatment in 1994 and 2007 for plantar fasciitis related to his back.  He also testified that he received physical therapy for his back, beginning in 2004.  These records are not associated with the claims file and are necessary to assist in determining whether the Veteran's symptoms have persisted since service. 

Additionally, the Board notes that the Veteran's complete VA medical records are not associated with the claims file, although they were noted as "electronically" reviewed in the rating decision on appeal.  Records beginning in January 2012 are in the file, but the RO noted review of VA records beginning in 2005.  These records should be uploaded to the Veteran's electronic claims file on remand.

Accordingly, the case is REMANDED for the following action:

1. Associate the Veteran's records from Gainesville/Jacksonville from 2005 through 2011 AND from January 2015 to the present with the claims file. 

2. Contact the Veteran and request that he identify any relevant treatment providers regarding his low back condition and authorize VA to obtain these records, including from Dr. Macatis of the Kaiser Hospital Group in California, near Travis Air Force base, Dr. McCauley, the Veteran's previous primary care physician in Florida, and Brooks Physical Therapy, in northeast Florida.  Notify the Veteran that, in the alternative, he can provide those records to VA.

3. After completion of the above, the issue on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a Supplemental Statement of the Case and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


